The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kory Christensen on May 3, 2022.
The application has been amended as follows:
1-20.  (Canceled).	
	21. (Currently Amended)  A telepresence robot, comprising:
	a plurality of drive wheels;
	at least one drive motor to rotate one or more of the plurality of drive wheels;
	a processor to control the at least one drive motor to move the telepresence robot along a navigation path including a location in a robot environment; and
	a memory to store a map of the robot environment including a schedule of at least one time-dependent navigation tag, the at least one time-dependent navigation tag comprising: 
an indication of [[a]] the location within the robot environment;
an indication of a triggering time of day; and 
at least one instruction to be performed when the telepresence robot is at the 
	wherein the processor accesses the map and the schedule of the at least one time-dependent navigation tag during movement of the telepresence robot along at least a portion of the navigation path and, when the telepresence robot is at the and a current time of day coinciding with [[at]] the triggering time of day, the processor performs the at least one instruction specified in the at least one time-dependent navigation tag according to the schedule, wherein the at least one instruction causes the processor to change a movement speed of the telepresence robot while the telepresence robot is at the 
	22. (Previously Presented)  The telepresence robot of claim 21, wherein the at least one instruction is configured to cause the processor to decrease the movement speed of the telepresence robot along the at least a portion of the navigation path.
	23. (Previously Presented)  The telepresence robot of claim 21, wherein the at least one instruction is configured to cause the processor to increase the movement speed of the telepresence robot along the at least a portion of the navigation path.
	24.  (Previously Presented)  The telepresence robot of claim 21, wherein the at least one instruction is configured to cause the processor to move the telepresence robot at a particular movement speed along the at least a portion of the navigation path.
	25.  (Canceled).
	26. (Original)  The telepresence robot of claim 21, further comprising a plurality of sensors monitoring at least one of time-dependent obstacles, time-dependent environmental conditions and time-dependent occupancy conditions, wherein the plurality of sensors are mounted on the telepresence robot and in remote communication with the telepresence robot.
	27. (Original)  The telepresence robot of claim 26, wherein the telepresence robot is configured to create the at least one time-dependent navigation tag based on information from the plurality of sensors and time of day information.
	28. (Previously Presented)  The telepresence robot of claim 21, wherein the map is stored remotely, such that the processor is configured to access the map via a communication system.
	29. (Original)  The telepresence robot of claim 21, wherein the map is stored within the telepresence robot.
	30. (Original)  The telepresence robot of claim 29, wherein the map stored within the telepresence robot is synced with a remotely stored map.
31. (Currently Amended) A method comprising:
obtaining a navigation path for moving a telepresence robot about a robot environment on a schedule;
	accessing a map of the robot environment including a location of at least one time-dependent navigation tag, the at least one time-dependent navigation tag including:
an indication of a location within the robot environment;
an indication of a triggering time of day; and 
at least one instruction to be performed when the telepresence robot is at the speed of the telepresence robot while the telepresence robot is at the 
 	while the telepresence robot moves along [[the]] at least a portion of the navigation path and reaches the according to the schedule:
		determining a current time of day; and
	when the current time of day coinciding with the triggering time of day, changing the movement speed of the telepresence robot according to the at least one instruction while the telepresence robot is at the 
	32. (Previously Presented) The method of claim 31, wherein the at least one instruction is configured to cause the processor to decrease the movement speed of the telepresence robot along the at least a portion of the navigation path.
	33. (Previously Presented) The method of claim 31, wherein the at least one instruction is configured to cause the processor to increase the movement speed of the telepresence robot along the at least a portion of the navigation path.
	34.  (Previously Presented) The method of claim 31, wherein the at least one instruction is configured to cause the processor to move the telepresence robot at a particular movement speed along the at least a portion of the navigation path.
	35.  (Canceled).
	36. (Original)  The method of claim 31, wherein the telepresence robot includes a plurality of sensors for monitoring at least one of time-dependent obstacles, time-dependent environmental conditions and time-dependent occupancy conditions, the method further comprising:
creating at least one time-dependent navigation tag based on information from the plurality of sensors and time of day information.
	37. (Original)  The method of claim 31, wherein the map is stored remotely, and wherein accessing comprises accessing the map via a communication system.
	38. (Original)  The method of claim 31, wherein the map is stored within the telepresence robot.
	39. (Original)  The method of claim 38, further comprising:
synching the map stored within the telepresence robot with a remotely stored map.
40. (Currently Amended) A non-transitory computer-readable medium comprising program code that, when executed by a processor, causes the processor to perform a method comprising:
obtaining a navigation path for moving a telepresence robot about a robot environment on a schedule;
	accessing a map of the robot environment including a location of at least one time-dependent navigation tag, the at least one time-dependent navigation tag including:
an indication of a location within the robot environment;
an indication of a triggering time of day; and 
at least one instruction to be performed when the telepresence robot is at the movement speed of the telepresence robot while the telepresence robot is at the 
 	while the telepresence robot moves along the at least a portion of the navigation path and reaches the according to the schedule:
		determining a current time of day; and
	when the current time of day coinciding with the triggering time of day, changing the movement speed of the telepresence robot according to the at least one instruction while the telepresence robot is at the 
ALLOWABLE SUBJECT MATTER
Claims 21-24, 25-34, and 36-40 are pending and allowed. Claims 21, 31, and 40 are currently amended.  Claims 1-20, 25 and 35 are cancelled.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Goncalves et al. (US 2010/0286905 A1) teaches methods and apparatus that use a visual sensor and dead reckoning sensors to process Simultaneous Localization and Mapping (SLAM). These techniques can be used in robot navigation. Advantageously, such visual techniques can be used to autonomously generate and update a map. Unlike with laser rangefinders, the visual techniques are economically practical in a wide range of applications and can be used in relatively dynamic environments, such as environments in which people move. One embodiment further advantageously uses multiple particles to maintain multiple hypotheses with respect to localization and mapping. Further advantageously, one embodiment maintains the particles in a relatively computationally-efficient manner, thereby permitting the SLAM processes to be performed in software using relatively inexpensive microprocessor-based computer systems. 
In regarding to independent claims 21, 31, and 40, Goncalves taken either individually or in combination with other prior art of record fails to teach or render obvious a telepresence robot and a method comprising: obtaining a navigation path for moving a telepresence robot about a robot environment on a schedule; accessing a map of the robot environment including a location of at least one time-dependent navigation tag, the at least one time-dependent navigation tag including: an indication of a location within the robot environment; an indication of a triggering time of day; and  at least one instruction to be performed when the telepresence robot is at the location at the triggering time of day, the at least one instruction configured to cause the processor to control a drive motor to change a movement speed of the telepresence robot while the telepresence robot is at the location at the triggering time of day; and while the telepresence robot moves along the at least a portion of the navigation path and reaches the location according to the schedule: determining a current time of day; and when the current time of day coinciding with the triggering time of day, changing the movement speed of the telepresence robot according to the at least one instruction while the telepresence robot is at the location.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached at (313)446-4851.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)


/YUEN WONG/Primary Examiner, Art Unit 3667